Pfeifer, J.,
concurring.
{¶ 48} Terms of art change. What used to be known as joint custody is now known as shared parenting. Whatever the label, custody is still at the heart of what Teri Bonfield and Shelley Zachritz want the court to recognize and what they want to see endure. With an award of custody comes an acceptance of the responsibility for the care and direct supervision of children. Custody connotes more than a bond, it connotes presence.
{¶49} The General Assembly’s shift in terminology from joint custody to shared parenting was never meant to make custody of children exclusive to what are considered traditional parents. As the majority points out, R.C. 2151.23(A)(2) sees to that. Ohio’s custody laws allow for the legal recognition of an adult’s commitment to a child, and that adult’s right and responsibility to continue that commitment. What we call that adult is not important. What her children call her is.